DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/15/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.

Response to Amendment
The amendment received on 03/15/2022 has been entered and made of record.
Claims 1-24 are pending.

Response to Arguments/Remarks
Applicant's arguments filed on 03/15/2022 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection herein below, necessitated by the amendment.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):  
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 1 recites:
identify occurrences of a color associated with the background region in each of the at least two color space representations; and 
for a pixel in the image, based on occurrences of color … associate the pixel with the color …
The above section is confusing because of the following: 
(1) it is not clear whether they are referring to the same color. If they are (makes more sense), it is suggested to amend the second occurrence to “the color” (line 10). 
(2) “for a pixel in the image” indicates that the pixel could also be from the foreground region. Associating a pixel in the foreground region with a color of background doesn’t seem to make sense (It is noted that claim 20 does not have this issue).   

Claim 1 further recites: wherein the color is independent of a foreground region of the at least one foreground region.



Claim 12 is rejected under 35 U.S.C. 112(b) for similar reasons as stated above regarding claim 1. A video “frame” in claim 12 corresponds to the image in claim 1.

Claim 20 is rejected under 35 U.S.C. 112(b) for similar reasons as stated above regarding claim 1. A video “frame” in claim 20 corresponds to the image in claim 1. As stated earlier, claim 20 does not have the issue of associating foreground pixels with background color by reciting “for a pixel in the selected background region” (line 7).

In addition, claim 20 recites:
transforming pixels in at least one frame of the video and associated with the color to a white color; 
transforming pixels in at least one frame of the video and not associated with the color to a black color;
 Based on the specification, both transforms are applied to each of the at least one frame of the video. It is therefore suggested to amend the second occurrence to “the at least one frame of the video”.  

Claims not mentioned specifically are dependent on indefinite antecedent claims.
Allowable Subject Matter
Claims 1-24 are not rejected over the prior art of record. These claims may be allowable if the rejections under U.S.C. 112(b) above are overcome.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666